OFFICE OF THE ATK)RNEY GENERAL OF TEXAS
                       AUSTIN




       Arbuokla, &orrtary
       Bond of ~irdror8ur




            Your   requert    to
quertlon   hnr boon reoolva

           Your letterreo




                                   Qea not roquo8t a
                             b th nm
                             lr k r   thnt   wo    imue    l nh o p
                           the firoalrearoi 1939
                          itlonnlromlttnnor ~haubo
                       . MnJ wo do thir9*


                   Thn ulnunllioulsof.0 for oon-
            duoting     a beauty      parlor      #hall   be the
Queen Arbuoklr,       Page 8



             8~      or rite a~uue       (Woo), pr~~ia~a,
             howovu,     that    ln   ovont   say bauty   pu-
            ‘lorI8 ooaduotea and opanted by one
            (1) puroa only, thoa aad la that meat
            no fee Ml    be oharpd   for ooaduotlag
            8uoh beauty parlor,  but the operator
            theroot lhall bo liable for Three Dal-
            lam .($3.00)anaual roglrtratloa re0
            huelaarter provldod, and the annual
            lloensr fee for opurtore   to work at
            the trade or pactloo ot beauty oulturo
             #hall    be tb     mum or Throo Dollare      ($3.00)
            aad the am&al regiatratloa for ror maui-
            o ur I8te
                    lhall be Two Dollar8 and msty
            Cents ($e.bO), and the annunl ragllrtra-
            tloa rer ror an lnetruotor ehall be Ten
            Dollar8 (;lO.OO), aad the annual regle-
            tntion fee to ooaduot a beaut eohaol
            ahall be One Hunbrad Dollare (5100.00).
                  *It IO Iatoaded by this Act to levy
             via 00ur0t f2-0~1th8 0p8m0r   or MY
             beauty parlor ooaduoted and operated by
             one (1) pereon only a0 tax .or.ree ror
             exasIuatIoa oharge L •XOOII~of the
             Three Dollars 03.00) roe herolaberore
             prmldad.  any other leotion Or thIB AOt
             30 the 06atriirynotwltheta511ag.W
             Seotioa    b 0r    Art1018 VIII or the State OoaetItu-
tioa   provldee:

                  Vi’1mne
                        00y lhnll be dram +EWJIL%~O
             Treaarer but la ~ureuanoe or ape0iri0
                                 by law; nor ehall
             approprlatloae ~81~48
             say appropriation 8f moary be mnde for
             a lo-r stew thaa two year8 * * +"
           The oaeb of Union ve. Lockhart, ll4 S.W. (2d)
sib,  am118 other things hold8 in orfoot that a fudgmeat
ox-editorwho 18 matitled to p a p wa t0r ma e ylrroaeolialy
plaord In the Oeneral Revoaue tuad by the State Traaeurer
I8 not lntltlod to a writ 0r mandame oompelling payment
theroor by 8uOh orrioor to the #td5aeat orrdltor.
          You ire re8~pmotM.l~ ldvleed tht  $t. Isithe opIn-
Ion or thie drpartmeat that the Stat.0Board or Halrdreeeere
c 008ia010gi8t8 0-0t    urea th0 ~~CU~OY00ii00tea thr0u8h
- .. -




         Queen Arbuokle,    Pwp    S
            t

         an error whloh ham bean dopoeltmd la the Oenml   Revenue
         Tuna or the State, aor Imm   a #hop lloease ror the rlroal
         par oi 1939 for the acl2ifionalrmlttanoo lrroaeouely ool-
         leotod, after euoh rea hae born plaoea in tb General Lava-
         au0 mid or the state.
         inQuiry ;~VI          that the rorogoing r+ny           axywue       your
                .
                                                       Your8   vary   truly

                                                  ATTORmY oJnmll&       OT TEXAS



                                                  BY
                                            (6)                ba0ii WI~MUI
                                                                       Ae8Ietant


         APPROVED:    6eptember    19,   1939

         oerpld   c. yann   (13)
         ATTORREY
               OBJRRAL
                     OF T!ZXA.S
                                                               APPROVED
                                                               OPLHI3~
                                                               GOWITTY3
                                                               BY B.Y;.B.
                                                               0BAm